Exhibit 10.17
AMENDMENT
TO
EXECUTIVE EMPLOYMENT AGREEMENT
     WHEREAS, Strata Directional Technology LLC (the “Company”) and David K.
Bryan (the “Executive”) entered into that certain Executive Employment Agreement
dated as of July 1, 2007, (the “Agreement”); and
     WHEREAS, the Company and the Executive desire to amend the Agreement to
comply with Internal Revenue Code (“Code”) Section 409A and regulations issued
thereunder;
     NOW, THEREFORE, the Agreement is hereby amended, effective as of the
original effective date of the Agreement, as follows:
1. The second sentence in Section 5(b) of the Agreement is hereby amended and
restated as follows:
     “Such bonus shall be paid annually within 30 days following Allis-Chalmers’
release of its audited financial statements for each year during the term
hereof, but in no event earlier than January 1 of, and no later than December 31
of, the calendar year following the calendar year with respect to which such
bonus is earned.”
2. A new Section 7(c) is hereby added to the Agreement as follows:
     “(c) Section 409A Limits on Payments to Specified Employees.
Notwithstanding any other provision of the Agreement to the contrary, if
Executive is a “specified employee,” as defined in Section 409A of the Code,
except to the extent permitted under Section 409A of the Code, no benefit or
payment that is subject to Section 409A of the Code (after taking into account
all applicable exceptions to Section 409A of the Code, including but not limited
to the exceptions for short-term deferrals and for “separation pay only upon an
involuntary separation from service”) shall be made under this Agreement on
account of Executive’s “separation from service,” as defined in Section 409A of
the Code, until the later of the date prescribed for payment in this Agreement
and the 1st day of the 7th calendar month that begins after the date of
Executive’s separation from service (or, if earlier, the date of death of
Executive). Any such benefit or payment payable pursuant to this Agreement
within the period described in the immediately preceding sentence will accrue
and will be payable in a lump sum cash payment, without interest, on the payment
date set forth in the immediately preceding sentence.”
3. Except as modified herein, the Agreement is specifically ratified and
affirmed.

1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Executive have executed this
Amendment to the Agreement as of this 31st day of December, 2008, to be
effective as herein provided.

             
 
                STRATA DIRECTIONAL TECHONOLOGY LLC:    
 
           
 
  By:   /s/ Theodore F. Pound III
 
        Printed Name: Theodore F. Pound III         Title: Vice President and
Secretary    
 
                EXECUTIVE:    
 
           
 
  By:   /s/ David K. Bryan    
 
           
 
      David K. Bryan    

2